[In respect to the time for the payment of wages to the crew of a vessel upon arrival in port, it was held that 15 days were a proper allowance for the discharge of the cargo, by analogy to the time allowed under the collection act of 1799, c. 128 (Bior. & D. Laws; 1 Stat. 627, c. 22), and that the 10 days ordinarily began to run from the period when the cargo actually was or might be discharged, and that the voyage was then properly ended; but in cases where the crew were discharged upon arrival in port, and were not retained for the purpose of discharging the cargo (which is a common practice), the Í0 days should begin to run from the time of the discharge of the crew. The day of discharge is not to be included in the 10.][Before Davis, District Judge. Cited in The Mary, Case No. 9,191; 2 Pars. Shipp. & Adm. 366; and in Abb. Shipp. 635, note, — to the points as stated above. Nowhere reported; opinion not now accessible.]